


--------------------------------------------------------------------------------


AMENDMENT TO
 
REGISTRATION RIGHTS AGREEMENT
 


 
THIS AMENDMENT  to the Registration Rights Agreement (the “Agreement”) entered
into as of March 29, 2007 by and among EMERITUS CORPORATION, a Washington
corporation (the “Company”), AP SUMMERVILLE, LLC, a Delaware limited liability
company (“AP Summerville”), AP SUMMERVILLE II, LLC, a Delaware limited liability
company (“AP Summerville II”), APOLLO REAL ESTATE INVESTMENT FUND III, L.P., a
Delaware limited partnership (“AREIF III”), and APOLLO REAL ESTATE INVESTMENT
FUND IV, L.P., a Delaware limited partnership (“AREIF IV”, and together with AP
Summerville, AP Summerville II and AREIF III, the “Apollo Holders”); Granger
Cobb; Daniel R. Baty (“Baty”), CATALINA GENERAL PARTNERSHIP, L.P., a Washington
limited partnership (“Catalina”), COLUMBIA SELECT, L.P., a Washington limited
partnership (“Columbia”), and B.F., LIMITED PARTNERSHIP, a Washington limited
partnership (“B.F.”, and together with Baty, Catalina and Columbia, the “Baty
Holders”); and SARATOGA PARTNERS IV, L.P., a Delaware limited partnership,
SARATOGA COINVESTMENT IV, LLC, a Delaware limited liability company, and
SARATOGA MANAGEMENT COMPANY, LLC, a Delaware limited liability company (the
“Saratoga Holders”), is made an entered into as of March 31, 2010 by and among
the Company, the Apollo Holders, the Baty Holders, the Saratoga Holders and
Granger Cobb (the “Amendment”).
 


 
RECITALS:
 
A. Pursuant to Section 6.2 of the Agreement, the provisions of the Agreement may
be amended, modified or waived with (and only with) the written consent of the
Company and a majority in interest of each Major Shareholder Group (as defined
in the Agreement).
 
B. The purpose of this Amendment is to extend the term for which the Company is
obligated to maintain the effectiveness of the Registrable Securities on a shelf
registration statement under Section 2.1.1 of the Agreement from April 1, 2010
to April 1, 2012.
 


 
AGREEMENTS:
 
In consideration of the above recitals, the parties agree as follows:
 
1. Amendment Authorizing an Extension of the Company’s Obligation to Maintain
the Effectiveness of the Initial Shelf Registration Statement.  Section 2.1.1 of
the Agreement is hereby amended and restated in its entirety to reflect the
following language:
 
“2.1.1  The Company shall cause to be filed with the Commission on or prior to
January 1, 2008 (or such later date as a majority in interest of the Apollo
Electing Holders may agree), a shelf registration statement (the “Initial Shelf
Registration Statement”) pursuant to

 
1

--------------------------------------------------------------------------------

 

Rule 415 under the Securities Act (the “Initial Shelf Registration”) on Form S-3
to cover resales by the Apollo Electing Holders (as defined below) of
Registrable Securities held by them at the time of the filing of the Initial
Shelf Registration Statement (the “Apollo Initial Shelf Shares”) and resales by
the Saratoga Holders of up to the number of Saratoga Initial Shelf Shares
determined under Section 2.1.2. “Apollo Electing Holders” means AP Summerville,
AREIF III and/or the limited partners of AREIF III. The Company shall use its
commercially reasonable best efforts to cause such Initial Shelf Registration
Statement to be declared effective by the Commission on or prior to April 1,
2008 (or such later date as a majority in interest of the Apollo Electing
Holders may agree). The Company shall, subject to Section 2.1.5, use its
commercially reasonable best efforts to keep the Initial Shelf Registration
Statement continuously effective until the earlier of (1) the sale of all
Registrable Securities registered under the Initial Shelf Registration; (2) when
all of the Registrable Securities covered by the Initial Shelf Registration
Statement may be sold or transferred pursuant to Rule 144(k) (or any similar
provisions then in force) under the Securities Act or otherwise and (3) April 1,
2012, which date shall be extended by the aggregate number of days of any
suspensions by the Company under Section 2.1.5 (such period being referred to
herein as the “Effectiveness Period”).”


 
2. Effect of Amendment.  Except as expressly amended by this Amendment, the
Agreement shall remain in full force and effect.
 
3. Governing Law.  This Amendment shall be governed by the laws of the State of
Washington.
 
4. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 


 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 


 


 


 


 


 


 


 

 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers or representatives as of the
date first written above.
 


EMERITUS CORPORATION






                                                                 By           /s/
DANIEL R. BATY                                                      
Name:           Daniel R. Baty
Title:           Chairman and Co-Chief Executive Officer
 


AP SUMMERVILLE, LLC
 
By:           KRONUS PROPERTY III, INC.
its Manager
 
 
 
By:           /s/ STUART
KOENIG                                                      
Name:           Stuart Koenig   
                                                                 Title:           Vice
President, Chief Financial Officer
 
 
                                                                 AP SUMMERVILLE
II, LLC
 
                                                                 By:           KRONUS
PROPERTY IV, INC.
                                                                            its
Manager
 
 
 
By:           /s/ STUART
KOENIG                                                      
Name:           Stuart Koenig   
                                                                 Title:           Vice
President, Chief Financial Officer
 
  
APOLLO REAL ESTATE INVESTMENTFUND III, L.P.
 
By:           APOLLO REAL ESTATE ADVISORS 
III, L.P., its General Partner

 
3

--------------------------------------------------------------------------------

 

By:           APOLLO REAL ESTATE CAPITAL
ADVISORS III, INC., its General Partner
 
By:           /s/ STUART
KOENIG                                                      
Name:           Stuart Koenig   
                                                                 Title:           Vice
President, Chief Financial Officer
 
 
APOLLO REAL ESTATE INVESTMENT
FUND IV, L.P.


By:           APOLLO REAL ESTATE ADVISORS 
IV, L.P., its General Partner
 
By:           APOLLO REAL ESTATE CAPITAL
ADVISORS IV, INC., its General Partner
 


By:           /s/ STUART
KOENIG                                                      
Name:           Stuart Koenig   
                                                                 Title:           Vice
President, Chief Financial Officer




CATALINA GENERAL PARTNERSHIP, L.P.
 
By:           B.F., LIMITED PARTNERSHIP,
its General Partner
 
By:           COLUMBIA PACIFIC GROUP, INC.,
its General Partner
 


By:           /s/ DANIEL R.
BATY                                                      
Name:           Daniel R. Baty
                                                                 Title:           President
 


COLUMBIA SELECT, L.P.
 
By:           B.F., LIMITED PARTNERSHIP,
its General Partner
 
By:           COLUMBIA PACIFIC GROUP, INC.,
its General Partner
 

 
4

--------------------------------------------------------------------------------

 

By:           /s/ DANIEL R.
BATY                                                      
Name:           Daniel R. Baty
                                                                 Title:           President




B.F., LIMITED PARTNERSHIP
 
By:           Columbia Pacific Group, Inc.,
its General Partner
 


By:           /s/ DANIEL R.
BATY                                                      
Name:           Daniel R. Baty
                                                                 Title:           President


 
SARATOGA PARTNERS IV, L.P.
  
By:           SARATOGA ASSOCIATES IV LLC,
 its General Partner
 
By:           SARATOGA MANAGEMENT
COMPANY LLC, as Manager




By:           /s/ RICHARD A.
PETROCELLI                                                      
Name:           Richard A. Petrocelli.
                                                                 Title:           Member
 
                                                                 SARATOGA
COINVESTMENT IV LLC
 
By:           SARATOGA MANAGEMENT
COMPANY, LLC, its Managing Member
 
 
By:           /s/ RICHARD A.
PETROCELLI                                                      
Name:           Richard A. Petrocelli.
                                                                 Title:           Member




SARATOGA MANAGEMENT COMPANY, LLC
 
By:           /s/ RICHARD A.
PETROCELLI                                                      
Name:           Richard A. Petrocelli.
                                                                 Title:           Member

 
5

--------------------------------------------------------------------------------

 







GRANGER COBB
 


By:           /s/ GRANGER
COBB                                                      
Name:           Granger Cobb
 

 
6

--------------------------------------------------------------------------------

 
